Citation Nr: 1544140	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-30 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.  He passed away in October 2010.  The Appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was remanded in February 2015 for additional development, which was substantially carried out by the RO.


FINDINGS OF FACT

1.  The Appellant is the adult child of the Veteran, born in 1949, and there is no evidence that she has been incapable of supporting herself since before turning 18 years old.

2.  The Appellant did not bear the expense of his last sickness, and has already been reimbursed for bearing the cost of his burial.


CONCLUSION OF LAW

The Appellant has no legal entitlement to accrued benefits. 38 U.S.C. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

Accrued Benefits

A survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Upon the death of a beneficiary, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2015).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C.A. § 5121(a)(6).

A "child" is defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or, (2) became permanently incapable of self-support before the age of 18; or, (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in section 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  

The Appellant asserts that she is entitled to medical expenses, back medical funds, and other back funds due to the Veteran at the time of his death.  She has not specified whether the Veteran had any claims pending at the time of his death.  She asserts in her application that all his medical expenses were paid for with the Veteran's savings and with his deceased spouse's savings.  In a statement accompanying her claim, she indicated that most of the funds came from his deceased spouse's savings account and that the Veteran did not have very much money.  She has not made any allegations that she bore the expense for the Veteran's final illness.

The evidence shows she did bear the expense of the Veteran's burial, and reimbursement was granted in an April 2013 decision.

After review, the Board finds that she does not have legal entitlement to accrued benefits as a matter of law.  The Appellant is not an eligible payee under 38 U.S.C.A. § 5121(a).  Indeed, the evidence of record shows that although she is the daughter of the Veteran, she is not a "child" as defined in 38 C.F.R. §§ 3.1000(d)(2) and 3.57 (2015). 

There is no evidence that the Appellant is a dependent child of the Veteran under the age of 18; or, that, before reaching the age of 18 years, she became permanently incapable of self-support; or, that she is between 18 and 23 years old and also pursuing a course of instruction at an approved educational institution.  38 C.F.R. §§ 3.57, 3.1000(d)(2).  Indeed, she was born in 1949, and there is no evidence to suggest she was a dependent of the Veteran at the time of his death.  She has also not alleged that she bore the expense of his final illness.  Indeed, her communications with VA show that his and his deceased wife's savings were used to pay for his care.

The Board accordingly finds that there is no legal basis for entitlement to accrued benefits.  The Appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.  Although the Board is highly sympathetic, it is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is without authority to grant benefits simply because it might perceive the result to be equitable). 

 Accordingly, the Appellant's claim must be denied as a matter of law.


ORDER

The claim of entitlement to accrued benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


